ORDER

PER CURIAM:
Rick Fortner, appeals the Labor and Industrial Relations Commission’s determination that he is an employer subject to Missouri Employment Security Law. On appeal, Mr. Fortner claims that the weight of the factors of the test determining whether a relationship between a boss and his or her workers is an employer/employee relationship or an independent contractor relationship showed that his laborers were independent contractors rather than employees. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The decision of the Commission is affirmed. Rule 84.16(b).